81 F.3d 148
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Mike BAILEY, Plaintiff-Appellant,v.Jasper CLAY, Jr., Vice Chairman;  John Doe, National AppealsBoard, United States Parole Commission;  Carol PavilackGetty, Commissioner;  G. Mills, Examiner;  R. Wagner,Examiner;  C. Young, Examiner, North Central Region, UnitedStates Parole Commission;  J. Hagen, Probation Officer,District Of South Dakota;  United States of America,Defendants-Appellees.
No. 95-7533.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 19, 1996.Decided:  March 29, 1996.

Appeal from the United States District Court for the District of Maryland, at Baltimore.   Benson E. Legg, District Judge.  (CA-95-1674-L)
Mike Bailey, Appellant Pro Se.
D.Md.
AFFIRMED.
Before MURNAGHAN and NIEMEYER, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing this civil action without requiring service of process pursuant to 28 U.S.C. § 1915(d) (1985).   We have reviewed the record and the district court's opinion and find no reversible error.   Accordingly, we affirm substantially on the reasoning of the district court.   Bailey v. Clay, No. CA-95-1674-L (D.Md. Aug. 31, 1995).   We note that because Appellant has alleged mere negligence on the part of the Defendants, he has not stated a claim under the Privacy Act. 5 U.S.C.A. § 552a(g) (West 1977 & Supp.1995);  see Edison v. Department of the Army, 672 F.2d 840, 842-46 (11th Cir.1982).   We deny Appellant's motions for the appointment of counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED